1

2

3
                              UNITED STATES DISTRICT COURT
4
                                      DISTRICT OF NEVADA
5
                                                ***
6
      MIGUEL JOSE GUITRON,                               Case No. 3:18-cv-00235-MMD-CBC
7
                                       Petitioner,                    ORDER
8           v.
9
      RENEE BAKER, et al.,
10
                                   Respondents.
11

12   I.    INTRODUCTION
13         This action is a petition for writ of habeas corpus by Miguel Jose Guitron, an
14   individual incarcerated at Nevada’s Lovelock Correctional Center. Petitioner is
15   represented by appointed counsel. Respondents have filed a motion to dismiss. For the
16   following reasons, the Court will deny the motion to dismiss and set a schedule for
17   Respondents to file an answer.
18   II.   BACKGROUND
19         In its opinion on Petitioner’s direct appeal, the Nevada Court of Appeals described
20   the factual background of the case as follows:
21                Guitron met the victim’s mother, Anita, in Las Vegas in 1997 or 1998.
           The couple dated for some time, after which Anita moved to Michigan.
22         When she left Las Vegas, Anita was approximately two to three months
           pregnant with the victim, who she asserts is Guitron’s child. However, Anita
23         did not tell Guitron she was pregnant and she had no contact with Guitron
           for some years after leaving Las Vegas. When the victim was five years old,
24         Anita applied for child support from Guitron, which the court awarded
           following a positive paternity test.
25
                   In October 2010, Guitron called Anita while she was living in Ohio
26         with the victim and her two other children fathered by another man. The
           victim, who was then 11 years old, overheard the conversation, realized it
27         was her father on the phone, and asked to speak with him. The victim
           testified that during this first telephone conversation, Guitron told her he was
28


                                                     1
            her father. Anita described the victim as “a kid in a candy store" upon
1           speaking with her father for the first time.
2                  Following this phone call, Anita moved back to Las Vegas in late
            2010 and resumed her relationship with Guitron. The victim, who was in
3           elementary school and enrolled in an lndividualized Education Plan
            because she was a slow learner, was thrilled to finally meet her father.
4           Guitron began living with the family shortly after the move. During this time,
            the victim discussed sex with Anita and had at least some knowledge and
5           understanding of sex.
6                  When the victim was 12 years old, Anita realized the victim was
            pregnant. Initially, the victim told Anita a neighbor boy was the father. The
7           next day, Anita took the victim to a pregnancy center where medical
            personnel confirmed she was eight months pregnant. Based on the victim’s
8           statements during the examination, the medical staff called the police and
            alleged Guitron had sexually assaulted the victim. The victim then admitted
9           to both Anita and the police that Guitron was the baby's father. She
            explained she initially lied because Guitron told her to say the neighbor boy
10          was the father. DNA testing by the Las Vegas Metropolitan Police
            Department conclusively proved Guitron was the father of the victim's baby.
11          Additionally, Guitron sent letters to the victim during the pendency of the
            case, openly admitting he was the baby's father.
12
                    At trial, based on his statement during an interview to detectives prior
13          to his arrest, Guitron asserted he and the victim only engaged in sex on one
            occasion. Further, he alleged the victim initiated that single sexual
14          encounter, which occurred while Guitron was intoxicated and partially
            unconscious. Guitron argued the victim was sexually curious and wanted to
15          have sex with him, and she was capable of understanding the
            consequences of her actions despite her age. He also asserted the State
16          did not meet its burden of proof on the incest charge because the State did
            not present DNA evidence proving he was the victim's father. The State
17          countered with evidence Guitron had groomed the victim and engaged in
            sexual conduct with her on multiple occasions, even when the victim
18          resisted his advances. The State also presented witness testimony that
            Guitron was the victim's father.
19
                   The jury convicted Guitron of incest, four counts of sexual assault
20          with a minor under the age of 14, and two counts of lewdness with a child
            under the age of 14.
21

22   (ECF No. 25-35 at 3-5 (Opinion, Exh. 76 at 2-4).) Petitioner was sentenced as

23   follows:

24          Count 1, incest, life in prison with the possibility of parole after two years;
25          Count 2, sexual assault with a child under the age of 14, life in prison with
            the possibility of parole after 35 years, consecutive to the sentence on
26          Count 1;
27          Count 4, sexual assault with a child under the age of 14, life in prison with
            the possibility of parole after 35 years, concurrent with the sentence on
28          Count 2;

                                                   2
1          Count 6, sexual assault with a child under the age of 14, life in prison with
           the possibility of parole after 35 years, concurrent with the sentence on
2          Count 4;
3          Count 8, sexual assault with a child under the age of 14, life in prison with
           the possibility of parole after 35 years, concurrent with the sentence on
4          Count 6;
5          Count 10, lewdness with a child under the age of 14, life in prison with the
           possibility of parole after 10 years, consecutive to the sentence on Count 8;
6          and
7          Count 11, lewdness with a child under the age of 14, life in prison with the
           possibility of parole after 10 years, concurrent with the sentence on Count
8          10.
9    (ECF No. 25-2 at 3 (Judgment of Conviction, Exh. 43 at 2).) The judgment of conviction

10   was filed on October 8, 2013. (See id.)

11         Petitioner appealed, and the Nevada Court of Appeals affirmed the judgment of

12   conviction on May 21, 2015. (See ECF No. 25-35 (Opinion, Exh. 76).) The remittitur was

13   issued on June 15, 2015. (See ECF No. 25-36 (Remittitur, Exh. 77).)

14         Petitioner filed a petition for writ of habeas corpus, pro se, in the state district court

15   on June 9, 2016. (See ECF No. 26-6 (Petition for Writ of Habeas Corpus, Exh. 87); ECF

16   No. 26-5 (Memorandum of Points and Authorities, Exh. 86).) Subsequently, with counsel,

17   Petitioner supplemented his petition. (See ECF No. 26-23 (Supplemental Petition, Exh.

18   104).) The state district court denied the petition on January 25, 2017. (See ECF No. 26-

19   27 (Findings of Fact, Conclusions of Law and Order, Exh. 108).) Petitioner appealed, and

20   the Nevada Supreme Court affirmed on January 10, 2018. (See ECF No. 26-43 (Order of

21   Affirmance, Exh. 124).) The Supreme Court’s remittitur was issued on February 5, 2018.

22   (See ECF No. 26-44 (Remittitur, Exh. 125).)

23         This Court received Petitioner’s original pro se habeas petition, initiating this

24   action, on May 22, 2018 (ECF No. 7). The Court appointed counsel to represent Petitioner

25   (ECF No. 6), and, with counsel, Petitioner filed an amended habeas petition on February

26   20, 2019 (ECF No. 19). Petitioner’s amended petition includes the following claims:

27   ///

28   ///


                                                   3
1           Ground 1: “There was insufficient evidence produced at trial to establish
            beyond a reasonable doubt that Mr. Guitron was guilty of sexual assault
2           with a minor under 14 years of age.” (Amended Petition (ECF No. 19), p.
            9.)
3
            Ground 2: “The court violated Mr. Guitron’s constitutionally guaranteed right
4           to due process when it denied his motion to admit evidence relating to the
            alleged victim’s sexual knowledge.” (Id. at 13.)
5
            Ground 3: “The trial court violated the equal protection clauses of the United
6           States and Nevada Constitutions by denying challenges to discriminatory
            practices prohibited by Batson v. Kentucky.” (Id. at 19.)
7

8           On May 14, 2019, Respondents filed a motion to dismiss (ECF No. 23), arguing

9    that all of Petitioner’s claims are barred by the statute of limitations. Petitioner filed an

10   opposition to the motion on July 12, 2019 (ECF No. 27), and Respondents filed a reply

11   on August 8, 2019 (ECF No. 30).

12   III.   DISCUSSION

13          The Antiterrorism and Effective Death Penalty Act (AEDPA), enacted in 1996,

14   established a one-year statute of limitations for federal habeas petitions filed by prisoners

15   challenging state convictions; the statue provides:

16                 (1) A 1-year period of limitation shall apply to an application for a writ
            of habeas corpus by a person in custody pursuant to the judgment of a State
17          court. The limitation period shall run from the latest of --
18                       (A) the date on which the judgment became final by the
                   conclusion of direct review or the expiration of the time for
19                 seeking such review;
20                        (B) the date on which the impediment to filing an
                   application created by State action in violation of the
21                 Constitution or laws of the United States is removed, if the
                   applicant was prevented from filing by such State action;
22
                          (C) the date on which the constitutional right asserted
23                 was initially recognized by the Supreme Court, if the right has
                   been newly recognized by the Supreme Court and made
24                 retroactively applicable to cases on collateral review; or
25                        (D) the date on which the factual predicate of the claim
                   or claims presented could have been discovered through the
26                 exercise of due diligence.
27   28 U.S.C. 2244(d)(1).

28   ///


                                                   4
1           The AEDPA statute of limitations is tolled during the time that a properly filed

2    application for state post-conviction or other collateral review is pending in state court.

3    See 28 U.S.C. § 2244(d)(2). The AEDPA statute of limitations is also subject to equitable

4    tolling; a habeas petitioner is entitled to equitable tolling if the petitioner shows “‘(1) that

5    he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

6    stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

7    (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); Ramirez v. Yates, 571 F.3d

8    993, 997 (9th Cir. 2009).

9           In this case, the parties are in agreement about when the limitations period for

10   Petitioner’s federal habeas petition would have expired absent any equitable tolling.

11   Petitioner’s conviction became final, and the limitations period began to run, on August

12   19, 2015, 90 days after the Nevada Court of Appeals ruled on his direct appeal. (See ECF

13   No. 23 at 3 (Motion to Dismiss); ECF No. 27 at 3 (Opposition to Motion to Dismiss).) The

14   limitations period then ran for 295 days, from August 19, 2015, to June 9, 2016, when

15   Petitioner initiated his state habeas action. (See ECF No. 23 at 3; ECF No. 27 at 3.) The

16   limitations period was then statutorily tolled, under 28 U.S.C. § 2244(d)(2), from June 9,

17   2016, to February 5, 2018, when the Nevada Supreme Court issued its remittitur after

18   ruling on the appeal in Petitioner’s state habeas action. (See ECF No. 23 at 3; ECF No.

19   27 at 3.) Without equitable tolling, the limitations period would have expired 70 days later,

20   on April 16, 2018. (See ECF No. 23 at 3; ECF No. 27 at 4.)

21          Petitioner, however, shows that equitable tolling is warranted, because of delay—

22   not caused by Petitioner or his counsel—in Petitioner receiving notice that his state

23   habeas action had been completed.

24          Petitioner has submitted, in support of his argument, evidence, in the form of letters

25   from his counsel in 2017, indicating that his counsel was attempting to keep him informed

26   about the status of his state habeas action, and stated he would continue to do so, but

27   that it appeared that not all of counsel’s mail was reaching Petitioner. (See ECF No. 27-

28   2 at 2 (Letter from counsel to Petitioner informing Petitioner that it appeared he was not


                                                    5
1    receiving all mail sent to him); ECF No. 27-2 at 3-4 (Letter from counsel to Petitioner

2    stating that counsel would notify Petitioner when the appeal in his state habeas action

3    was completed and would provide guidance on how to initiate a federal habeas action).)

4            Petitioner has also submitted evidence showing that his counsel wrote to him on

5    March 2, 2018, to inform him that the Nevada Supreme Court had ruled on the appeal in

6    his state habeas action, but that letter did not reach Petitioner, and Petitioner did not learn

7    of the ruling until at least May 8, 2018, after his counsel wrote to him with this information

8    for a second time. (See ECF No. 27-1 at 9) (counsel’s first letter— not received by

9    Petitioner—informing Petitioner of ruling); ECF No. 27-1 at 7-8 (counsel’s second letter

10   informing Petitioner of ruling); ECF No. 1-4 (affidavit of Stanley Rimer, an inmate who

11   assisted Petitioner with his habeas litigation, stating that Petitioner did not receive notice

12   of ruling until sometime between May 8 and 11, 2018).)

13           After Petitioner received notice of the Nevada Supreme Court’s ruling, he promptly

14   initiated this federal habeas action. Petitioner’s original pro se petition reflects that

15   Petitioner signed it and sent it for filing on May 18, 2018. (See ECF No. 7 (Petition for Writ

16   of Habeas Corpus). This Court received that petition, and opened this case, on May 22,

17   2018.

18           Petitioner makes a compelling showing that, under the circumstances in this case,

19   equitable tolling is warranted for the period from March 2 to May 8, 2018, while his counsel

20   was attempting to inform Petitioner of the ruling on the appeal in his state habeas action.

21   See Holland, 560 U.S. at 649 (regarding standard for equitable tolling); Ramirez, 571 F.3d

22   at 997 (same). Petitioner has demonstrated that he acted diligently in initiating this action,

23   but that there were extraordinary circumstances that prevented him from initiating the

24   action in a timely manner.

25           Petitioner sent his petition for filing on May 18, 2018; that would have been 33 days

26   late without equitable tolling. However, with equitable tolling from March 2 to May 8, 2018,

27   a period of 67 days, Petitioner timely filed his original pro se habeas petition (ECF No. 7).

28   ///


                                                   6
1           Petitioner’s amended habeas petition was not filed until February 20, 2019 (ECF

2    No. 19), long after the expiration of the limitations period. The timeliness of the claims in

3    the amended petition, therefore, turns on the question whether those claims relate back

4    to the filing of Petitioner’s timely original petition. In Mayle v. Felix, 545 U.S. 644 (2005),

5    the Supreme Court held that “[s]o long as the original and amended petitions state claims

6    that are tied to a common core of operative facts, relation back will be in order,” but “[a]n

7    amended habeas petition . . . does not relate back (and thereby escape AEDPA’s one-

8    year time limit) when it asserts a new ground for relief supported by facts that differ in

9    both time and type from those the original pleading set forth.” Id. at 650, 664.

10   Respondents do not contest, and the Court finds, that all the claims in Petitioner’s

11   amended petition relate back to his original petition. (See ECF No. 27 at 10-12 (arguing

12   the claims relate back); ECF No. 30 (not addressing issue).)

13          Therefore, the Court determines that the claims in Petitioner’s amended habeas

14   petition are not barred by the statute of limitations.

15          It is therefore ordered that Respondents’ Motion to Dismiss (ECF No. 23) is denied.

16          It is further ordered that Respondents will have 90 days from the date of this order

17   to file an answer. In all other respects, the schedule for further proceedings set forth in

18   the order entered August 6, 2018 (ECF No. 10) will remain in effect.

19

20          DATED THIS 25th day of October 2019.
21

22
                                                MIRANDA M. DU
23                                              CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                   7
